Case No.


Rowland .1. Martin ,                                       TEXAS COURT OF APPEALS
        Petitioner in His Capacity As
        As An Individual And As
        Administrator For The Estate of
        Johnnie Mae King, Decedent
v.




BEXAR APPRAISAL DISTRICT AND
BEXAR APPRAISAL REVIEW BOARD                                                              ..
                                                                                                    ~a
        Respondents
                                                                                                     CO
Rowland J. Martin ,                                        FOR THE FOURTH DISTRICT
        Petitioner in His Capacity As
                                                                                                     -n
        As An Individual And As
        Administrator For The Estate of
        Johnnie Mae King, Decedent                                                                   ro



v.                                                )

CRISTINA GONAZALEZ AND BRADELY )
BALDERAMMA. ATTORNEYS FOR THE                      )
LAW FIRM OF L1NEBARGER GOGGAN                      )
BLAIR AND SAMPSON,                                 )
        Respondents                                I       BEXAR COUNTY, TEXAS


                  APPELLANT'S NOTICE OF FILING OF NOTICE OF APPEAL


        Notice is hereby given that Petitioner 11 led the attached notice of appeal in the Bcxar County


Probate Court #1 on April 16, 2015 as set forth in the attached filing. Petitioner has also filed a post-order


motion for findings of fact and conclusions of law which is still under review.


Daled: April 30, 2015                                      Respecffully Submitted.



                                                           Rowland J. MikjnJ
                                                           951 Lombrano
                                                           San Antonio, Tx 78207
                                                           (210)323-3849
                                   CERTIFICATE OF SERVICE


       I mailed a copy of Appellant's "Appellant's Notice of Filing Of Notice of Appeal "on April 30,

2015, to Attorney Don Stccker, 71 1 Navarro. San Antonio Texas.




                                                       Rowland J. Martin
                                           Cause No. 2001-PC-1263


    Rowland J. Martin,                                 )     IN THE PR<                      V> 3- 43
           Petitioner in Mis Capacity As
           As An Individual And As
          Administrator For The Estate of
          Johnnie Mae King, Decedent                                         Y     ^

    v.



    BEXAR APPRAISAL DISTRICT AND
    BEXAR APPRAISAL REVIEW BOARD
          Respondents
    Rowland J. Martin,                                       NUMBER ONE
          Petitioner in His Capacity As
          As An Individual And As
          Administrator For The Estate of
          Johnnie Mae King, Decedent


    v.



    CRISTMA GONAZALEZ AND BRADELY )
    BALDERAMAS, ATTORNEYS FOR THE                   )
    LAW FIRM OF LINEBARGER GOGGAN                  )
    BLAIR AND SAMPSON,                              )
          Respondents                               )       FOR BEXAR COUNTY, TEXAS


                                           NOTICE OF APPEAL


          Notice is hereby given pursuant to Tex. R. App. Pro. 25 that an appeal is being taken from an


order of the Bexar County Probate Court #1 in the above styled case, In the Matter ofJohnnie Mae King,


Decedent, Probate Court No. 200 l-PC-1263. The order was entered by the Probate Court on March 31,


2015.' The order granted relief the respondents' motion to dismiss an appeal by the undersigned

Administrator from the denial of an appraisal review board protest without leave to amend the original

petition, and denied all other relief not specifically granted, including relief that had been sought against

the private tax collectors for the Bexar County tax authorities in connection with review board appeal.

The appeal is taken to the Fourth District Court of Appeals. The notice of appeal originally filed on April

1, 2015 is hereby withdrawn in its entirety, and is replaced with the instant notice, to reflect that the


appeal is subject to a pending Probate Court proceeding on Plaintiffs motion for rehearing and for



1        Though dated March 30,2015 by the Probate Court, the order was in fact entered by that Court
following a hearing on march 31,2015.
    findings of fact and conclusions of law, City ofSan Antonio v. Rogers Shavano Ranch, Ltd, 383 S.W.3d
234 (Tex. App.-San Antonio 2012, pet. denied) (plea to jurisdiction denied), and also to reflect that the

    undersigned Administrator of the Estate is the party giving notice of appeal, pursuant to Tex. R. Civ. Pro.


    7, solely in his individual capacities as Administrator for the Estate and as an assignee heir holding a fee

    simple heirship interest in the subject property of the appeal, as expressly authorized by the Probate Court

    in its oral ruling on March 31,2015.2

    Dated: April 16, 2015                                      Respectfully Submitted,

                                                                   //      /.'   A        /
                                                                 f
                                                               Rowland J. MartinJ
                                                               Administrator for Estate of King
                                                               951 Lombrano
                                                               San Antonio, Tx 78207
                                                               (210)323-3849




2          In accordance with the Probate Court's oral ruling on March 31,2015, the filing of this notice
constitutes Petitioner's assertion of a protected due process interest in the fundamental right to act in a
dual individual capacity as administrator for the estate and as an heir of the estate. Tex. R. Civ. Pro. 7 and
28 U.S.C. 1654. Petitioner expressly disclaims any unauthorized practice of law. Cf, Sells v. Drott, 259
S.W.3d 156 (Tex. 2008). Petitioner is personally interested in the appeal because the appraisal review
board decision refused to correct county appraisal records to reflect the mistaken inclusion in the
 County's tax base, from 2007 to 2009, of non-existent improvements to real property of the estate.
Petitioner holds a fee simple interest in the heirship rights to subject property, in part as an heir and in part
as a party to a settlement agreement approved by the Probate Court in 2008. Petitioner has an
administrative interest in the appeal as a means to wind up estate business that has been delyed by alleged
ultra vires conduct by government actors and their agents, and to either distribute the subject property
free of constitutionally and statutorily unauthorized encumbrances or to dispose of it otherwise subject to
the outcome of this appeal, Rourk v. Cameron Appraisal Dist., 205 S.W.3d 231 (Tex. App. - Corpus
Christi, 2009) (noticing ultra vires exception to immunity for case involving attempted taxation of exempt
property). Lastly, Petitioner seeks in both of his individual capacities to secure appellate relief on issues
pendant and ancillary to the appraisal issues in order to enforce compliance, by the Bexar County tax
authorities and their private collection agents alike, with Estates Code provisions prohibiting untimely
suits on rejected or otherwise unenforceable probate claims, Andrews v. Aldine Independent School
District, 116 S.W.3d 407 (Tex. App.-Houston [14th Dist] 2003, pet. filed).
                                    CERTIFICATE OF SERVICE

        I, Rowland Martin, hand delivered a copy of this 4CNotice of Appeal" to Attorneys Karen Evertson

and Conry Davidson c/o Bexar Appraisal District at 411 North Frio, Second Floor, Attn: Legal

Department, San Antonio, Texas 78207, as per instructions from Attorney Evertson, on April 16,2015.




                                                        Rowland J. Martin'"




                                                                      APR 16 2015




                                                                              '"   ■:!
                                                                              ;    A /••.,■;■•! ' 3 i.Ulb   ••
qualified according




    that said appointment